 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 40Springs Industries, Inc. Bath Fashions Division and Union of Needletrades, Industrial and Textile Employees, Local 2608, AFLŒCIO. Cases 26ŒCAŒ17084, 26ŒCAŒ17360, 26ŒRCŒ7752, and 26ŒRDŒ954 September 13, 2000 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN AND HURTGEN On April 8, 1997, Administrative Law Judge Robert C. Batson issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief, and the Charging Party filed a brief in opposition to the Respondent™s excep-tions.  The Respondent filed a reply brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1 and conclusions2 and to adopt his recommended Order. The Respondent excepts to the judge™s recommenda-tion that the election be set aside.  The Respondent con-tends that the unlawful threats made by the Respondent prior to the election were insufficient to affect the results of the election and thus to warrant a new election.  The judge found that, during the critical period before the election, three statements made by three different super-visors violated Section 8(a)(1) of the Act.  The state-ments involved threats of job loss or plant closure.  The record shows that the two employees threatened with job loss told no one about the statements.  The third em-ployee, Sandra Bauman, testified that Supervisor Gerrie Shavers told her that Shavers was afraid the plant would close down if the Union came back in.  Bauman also testified that she told ﬁeverybody on break.  Diane Tho-mas, probably Daisy.ﬂ  There is no evidence concerning how many other employees may have been on break with Bauman.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Respondent has requested oral argument.  The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 In adopting the judge™s finding that the Respondent unlawfully de-nied the Union access to its facility, we note that the Union requested such access in order to inspect a machine in connection with a griev-ance involving health and safety issues.  In our view, there was not an adequate alternative to such personal inspection. Unlike our dissenting colleague, we agree with the judge that the election should be set aside.3  We empha-size that the instant case involves a threat of plant clo-sure, arguably the most serious of all the ﬁhallmarkﬂ vio-lations of Section 8(a)(1) of the Act.  Although the re-cord shows that there was dissemination of this threat by employee Bauman to ﬁ[e]verbody on break,ﬂ our dissent-ing colleague would not conclude that this conduct af-fected the results of the election because he would not presume further dissemination of this threat to other em-ployees. Our colleague™s approach is contrary to Board precedent. The Board™s traditional practice is to presume dissemi-nation of at least the most serious threats, such as threats of plant closure, absent evidence to the contrary.4  As the Board explained in General Stencils, Inc., 195 NLRB 1109, 1110 (1972), enf. denied 472 F.2d 170 (2d Cir. 1972), it is a reality of industrial life, long recognized by the Board, that a threat of plant closure, which necessar-ily carries with it serious consequences for all employees in the event of a union election victory, will, all but in-evitably, be discussed among employees.5  Our dissent-ing colleague correctly states that the question whether an election should be set aside requires an inquiry that does justice to the particular circumstances involved.  If one of those circumstances is a threat of plant closure, however, the common sense presumption that such a threat will be disseminated helps, and does not hinder, such an inquiry. Admittedly, the Board™s precedent has not been en-tirely uniform on this issue.  On the one hand, and con-sistent with General Stencils, supra, the Board has ap-plied a presumption of dissemination of threats of plant closure.6  See, e.g., Coach & Equipment Sales Corp., 228  3 The election was held on October 18, 1995, pursuant to a Decision and Direction of Election.  The tally of ballots shows 219 for and 305 against the Petitioner, with 8 challenged ballots, an insufficient number to affect the results. 4 The presumption that a threat of plant closure by an employer to one or more employees will be widely disseminated among the em-ployees is a rebuttable presumption. The employer may rebut the pre-sumption by establishing through record evidence either that the em-ployees threatened did not tell other employees about the threat, or that those employees whom they told did not in turn tell any other employ-ees about the threat. We find it unnecessary to pass on the continuing validity of Caron International, 246 NLRB 1120 (1979), in which the Board found that a threat of discharge directed to a single employee in a unit of 850 spread out over five locations did not warrant invalidating the election, where there was no showing that the threat was disseminated to other employ-ees.  As stated above, the record in this case affirmatively shows that the two employees who were threatened with job loss told no other unit employees about the threats.  Accordingly, even if we were to hold that a presumption of dissemination applied to such threats of discharge, the presumption would be rebutted in this case. 5 See also Montgomery Ward & Co., 232 NLRB 848 (1977); Stan-dard Knitting Mills, 172 NLRB 1122 (1968). 6 Contrary to our dissenting colleague™s suggestion, the Board, in General Stencils, cited no record evidence of actual dissemination, but 332 NLRB No. 10  SPRING INDUSTRIES 41NLRB 440 (1977) (election overturned because of one-
on-one plant closure threat
s where union lost election 
46Œ69 with one nondetermina
tive challenge).  On the 
other hand, in 
Kokomo Tube Co
., 280 NLRB 357 (1986), 
the Board found that a superv
isor™s threat of plant clo-
sure to an employee was insufficient to set aside an elec-
tion in a unit of 75 to 80 employees with no evidence of 
dissemination.
7   Here, the record establishes 
that Bauman discussed the 
threat of plant closure with ﬁeverybody on break.ﬂ Con-
sistent with the principle of 
General Stencils
, it is rea-sonable to presume that this
 ﬁhallmarkﬂ threat, which 
would severely and equally affect all employees in the 
plant, was discussed more widely among employees than 
just among those employees ﬁon break.ﬂ
8 In other words, 
we presume that those employees in turn told other em-

ployees about the threat. Further, the Employer intro-
duced no evidence to rebut this presumption. Accord-
ingly, in these circumstances, we find that the Em-
ployer™s conduct was sufficient to affect the results of the 
election, and we affirm the 
judge™s recommendation that 
the election be set aside. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Resp
ondent, Springs Industries, Inc., Bath 
Fashions Division, Nashville, Tennessee, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order. 
[Direction of Second Election omitted from publica-
tion.] 
 MEMBER HURTGEN
, dissenting in part. 
I am in accord with my colle
agues, except with respect 
to their Direction of a Second
 Election.  I note that the 
Union lost the election by 86 votes, with 8 challenged 

ballots.  The administrative law judge recommended that 
the election be set aside, based on three statements made 
by three different low-level s
upervisors.  Each statement 
                                                                                            
                                                           
instead clearly relied on a presumpti
on that the threat of plant closure 
was disseminated among unit employees.  The Board in that case sim-
ply noted circumstantial evidence wh
ich supported the ﬁgeneral valid-
ityﬂ of the presumption.  
General Stencils
, supra, 195 NLRB at 1110.  
The Board made it clear that ﬁwhile 
there may exist a situation in which 
a serious threat may, in fact, remain isolated, the burden of proving 
such an unlikely event rests with th
e Employer.  Here that burden was 
not discharged.ﬂ  Id. 
7 Contrary to our dissenting colleague, 
Kokomo Tube did not even 
discuss, much less overrule, 
General Stencils or 
Coach & Equipment 
Sales Corp
.  Further, 
M. B. Consultants, Ltd
., 328 NLRB 1089 (1999), 
and Antioch Rock & Ready Mix
, 327 NLRB 1091 (1999), cited by the 
dissent, are distinguishable.  Neither case involved a threat of closure.  
Moreover, in 
Antioch Rock & Ready Mix
, the threats were made to 
employees in a different bargaining 
unit, and there was no evidence that 
the threats were known to any employee in the voting unit. 
8 We overrule 
Kokomo Tube Co.
 to the extent that it is inconsistent 
with our finding in this case that threats of plant closing are presumed 

to be disseminated among employees. 
was made to one employee.  Two of the employees told 
no one about the statements.  The third employee testi-
fied that she told ﬁeverybody on break.  Diane Thomas, 
probably Daisy.ﬂ  There was no testimony concerning 
how many employees (if any), other than Thomas and 
ﬁDaisyﬂ, were on break.  Nor is there definitive testi-
mony that ﬁDaisyﬂ was told.  
Unlike my colleagues, I would not overrule 
Kokomo 
Tube1 and I would not presume that threats of plant clo-
sure (or other threats) are disseminated.  In my view, the 
question of whether an election should be set aside re-
quires a fact-specific, case-
by-case inquiry that does jus-
tice to the particular circumstances involved.  If, as my 

colleagues assert, dissemination of the threat is ﬁall but 
inevitabl[e],ﬂ one would reas
onably expect that some 
employee(s) would testify to the dissemination.  The fact 

that no one has done so in this case speaks more loudly 
than does a legal presumption.  In sum, I would decide 
these cases based on facts, not on legal presumptions.  
And, I would follow the well-established principle that 
the burden of proof is on the objecting party.  Finally, I 
note that a presumption of dissemination would also 
mean that, unless an employee 
were to affirmatively tes-
tify that he did 
not tell other employees about a threat, 
the Board will find that he did so. 
I also note that the continued viability of 
Kokomo 
Tube, supra, has been acknowledged in recent Board 
decisions.  See, e.g., 
M. B. Consultants, Ltd.,
 328 NLRB 
1089 (1999); 
Antioch Rock & Ready Mix
, 327 NLRB 
1091 (1999).
2  Thus, 
Kokomo Tube
, which overruled the 
older cases relied on by the majority, is still good law (or 

at least was, until the issuance of the instant case).  I 
therefore disagree with my 
colleagues™ view that the 
precedent on this issue (i.e., nonpresumption of dissemi-
nation), is mixed. 
Although my colleagues overrule 
Kokomo Tube
, they do not pass on 
Caron International, 
246 NLRB 1120 
(1979).  The result is that 
Caron International
 remains 
unreversed Board law.  Thus, a threat to close is pre-
sumed to be disseminated, while a threat to discharge is 

not.  There is no empirical basis for the distinction, and 
no empirical basis for the presumption regarding a threat 
to close.  Rather, the Board has simply stated, ipse dixit, 
that it will impose a presumption, after having not done 
so for 14 years.  Although 
an administrative agency can 
change its mind based on experience, it should not do so 
in the absence of such experience.
3  1 280 NLRB 357 (1986). 
2 I recognize that 
M. B. Consultants
 and Antioch Rock
 can be factu-
ally distinguished from the instant case.  I cite those cases only because 
they cite Kokomo, thereby clearly indicating 
the continuing viability of that case. 3 My colleagues™ effort to distinguish 
Caron is unsuccessful.  The ef-
fort boils down to the point that
 one employee was threatened in 
Caron
 and three employees were threatened here.  The more salient point is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 42My colleagues rely on 
General Stencils, Inc.
,4 for the 
proposition that a threat of plant closure will be dis-
cussed among employees.  However, the Board in 
Gen-
eral Stencils was not content to rest on an assumption 
that a threat to close would be discussed among employ-
ees.  Rather, the Board went on to note 
the record evi-
dence that supported that premise.
5  In the instant case, 
there is no such evidence.  As discussed above, if it were 
so clear that the threat was discussed among employees, 
one would think that the General Counsel would have 
adduced record evidence of that fact.
6 My colleagues also cite 
Coach Equipment.
7  That case 
was decided before 
Kokomo
 and thus has no validity 
after Kokomo.  My colleagues contend that 
Kokomo
 Tube
 did not overrule that case.  In 
Kokomo Tube
, however, 
the Board explicitly declined to presume dissemination 
of a remark by a supervisor, who had said that he guaran-
teed the company would shut 
down if the union came in.  
This explicit holding overruled the case sub silentio. 
Because I would not presum
e dissemination, I find 
that, in view of the margin of loss, this is clearly a case in 
which ﬁthe violations are such that it is virtually impos-
sible to conclude that they could have affected the results 
of the election.ﬂ  
Westek Fabricating
, 293 NLRB 879 
(1989).
8  Accordingly, I would not set aside the election. 
 Rosalind Thomas, Esq., for the General Counsel. 
W. Melvin Haas, Esq. 
and Jeffery L. Thompson, Esq., of 
Macon, Georgia, for the Respondent.
 Ira Katz, Esq., 
of New York, New York,
 and Walter Szymanski, 
of Nashville, Tennessee, for the Charging Party. 
DECISION ROBERT C. BATSON
, Administrative Law Judge. This matter 
was heard in Nashville, Tennessee, on July 8, 9, and 10, 1996. 
Case 26ŒCAŒ17084 charge was filed on October 16 and amended on December 6, 1995. Case 26ŒCAŒ17360 charge 
was filed on March 25 and amended on May 2 and 17, 1996. A 
consolidated complaint issued on May 31, and was amended on 

July 8, 1996. On December 14, 1995, the Acting Regional Di-
rector issued a Supplemental Decision in Cases 26ŒRCŒ7752 
and 26ŒRDŒ954. He directed co
nsolidation with Case 26ŒCAŒ
17084, for receipt of evidence regarding the Petitioner™s objec-
tions to conduct of the Oc
tober 18, 1995 election. 
Respondent, the Charging Party,
 and the General Counsel 
were represented and were afforded full opportunity to be 
                                                                                            
 that there is no presumption in 
Caron, and my colleagues impose a 
presumption here. 
4 195 NLRB 1109, 1110 (1972). 
5 Supra at 1110. 
6 My colleagues say that the Board in 
General Stencils noted the ﬁgeneral validityﬂ of the supposition 
that employees will likely discuss 
threats to close.  The complete quote is that ﬁthe general validity of the 
supposition 
is attested by the record here
.ﬂ  (Emphasis added.)  As 
suggested by the quote, I would look to record facts rather than simply 
a general supposition. 7 Coach & Equipment Sales Corp., 
228 NLRB 440 (1977). 
8 Although I do not necessarily subscribe to the ﬁvirtually impossi-
bleﬂ standard, I find that, in the inst
ant case, even that stringent stan-
dard is satisfied. heard, to examine and cross-examine witnesses, and to intro-
duce evidence. Respondent and the General Counsel filed 
briefs.  On consideration of the 
entire record and briefs, I make 
the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent admitted that at material times it has been a cor-
poration with an office and place of business in Nashville, Ten-
nessee, where it has been engaged in the manufacture and sale 
of bath linens and accessories; that during the 12-month period 
ending April 30, 1996, it sold and shipped from its facility 
goods valued in excess of $50,
000 directly to points outside 
Tennessee; and, during the same
 12-month period, it purchased 
and received at its facility goods valued in excess of $50,000 
directly from points outside 
Tennessee. Respondent admitted 
that it has been engaged in commerce as defined in Section 
2(2), (6), and (7) of the Act. In view of the full record I find 
that Respondent has been an em
ployer engaged in commerce. 
II. LABOR ORGANIZATION Respondent admitted that the Charging Party (the Union) has 
been a labor organizatio
n at material times. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The 8(a)(1) Allegations 
1. Threat of plant closure 
a. October 1995 (Nick Ballard) 
Sandra Bauman is employed 
by Respondent as a packer. 
Jody Snell is her supervisor. Nick Ballard is the distribution 

center manager. She testified th
at Respondent opposed the Un-
ion during a campaign leading to the October 18, 1995 election. 
Respondent held one-on-one and group meetings in opposition 
to the Union. 
Bauman testified about a conv
ersation she had with Nick 
Ballard around October 19, 1995. 
Ballard came to her and said 
that he was glad the Union did not come back in. Ballard said 
that if the Union came back in he was afraid for his job. He said  
that he shouldn™t be saying this but, had the Union come back 
in that the Company had made plans to close the plant. Bauman 
told other employees about that conversation. 
Melvin Dewayne James has wo
rked for Respondent for 12 years. He works in shipping und
er Supervisor Scott McKinley. 
James saw Nick Ballard talking with Sandra Bauman after the 

NLRB election. Later that evening Sandra Bauman told James 
that Ballard had told her that they were going to close the plant 
if the Union came back in. In a prehearing affidavit, James 
testified that he overheard Ballard tell employees that the plant 

would be closed. He admitted at the hearing that he did not 
actually hear Ballard say that. 
Nick Ballard was called by Re
spondent. He is the distribu-
tion center manager at Respondent™s Nashville facility. Ballard 
testified that he did not recall
 having a conversation with San-
dra Ballard the day after the election. He denied that he told 
Bauman that if the Union came back in he was afraid for his 
job. He denied that he thre
atened to move the plant. 
 SPRING INDUSTRIES 43Credibility Determinations 
I credit the testimony of Sandra Bauman. I found her to be a 
straightforward candid witne
ss under both direct and cross-examination. I make my findings
 on the basis of her demeanor 
and the full record. Bauman is 
currently employed by Respon-
dent where she has worked on two occasions. Her most recent 
employment started in 1989. I al
so credit the testimony of 
Melvin James to the extent his testimony corroborates that of 

Bauman. I do not credit the testimony of Nick Ballard to the 
extent it conflicts with the credited testimony of Sandra 
Bauman. I make those findings in
 view of the full record and 
Ballard™s demeanor. b. September 2, 1995 (Gerrie Shavers) 
Sandra Bauman talked with Supervisor Gerrie Shavers at 
work about September 2, 1995. It was uncommon for Shavers to be in Bauman™s work area but she was there on occasion 
during the union campaign. Bauman was working around oth-
ers but she doubted that anyone overheard her and Shavers. 
Shavers came to Bauman and said that Bauman was a good 
cheerleader for the Union. Shavers said that she could not un-
derstand why Bauman was not a good cheerleader for the Com-
pany. Shavers told Bauman that she was afraid the plant would 
close down if the Union came back in. She told Bauman about 
how good it was to work for Respondent. Bauman told other 
employees about her conve
rsation with Shavers. 
Geraldine Shaver testified that 
she is a first-line supervisor 
over approximately 65 employees. 
She is acquainted with San-
dra Bauman. Shaver admitted that before the election she was 
ﬁbuggingﬂ Bauman about her being such a good cheerleader for 
the Union. She admitted telling Bauman, ﬁYou know, I really 
would like to have you cheerleading for my team and I really 
don™t understand why you™re not.ﬂ Bauman replied that she 
really didn™t trust Springs. Shaver
 responded that she felt like 
Bauman should give them a chance. 
Shaver denied that she ever told Bauman that she thought the 
plant would close if the Union came back in. 
Credibility Determinations 
As shown above I credit the testimony of Sandra Bauman. I 
do not credit the testimony of Gerrie Shavers to the extent it 

conflicts with the testimony of
 Bauman. I make that finding on 
the basis of the full record and in view of Shavers™ demeanor. 
Shavers™ testimony that she was out of her work area when she 
talked with Bauman supports 
Bauman™s testimony as does 
Shavers testimony regarding mu
ch of their conversation. 
c. October 20, 1995 (Mike Scott) 
Brenda Watson has worked for Respondent for over 15 
years. She works in the shower curtain department. Around 2 

days after the October 18, 1995 election while Roger Hatfield 
was working on the heat seal machine, Mike Scott came in. 
Scott is over Roger Hatfield. Scott told Watson that he had not 
talked to her too much since the election has been going on 
because he knew he could not change her mind. Scott said that 
what he was about to say was ju
st between friends. Scott said 
they had been meeting all week
 long with Jay Ward, Jim Wills, 
and Bill Mosier. Ward is the human resources manager. Wills 
is Respondent™s president and Mosier is the vice president. 
Scott told Watson that they had been meeting all week long 
and they had informed him that they had already made plans to 
close the plant down if the Union got in. They said they 
planned to make an example of the plant for the other plants. 
Watson told Kay Robinette and ﬁSkiﬂ about her conversation 
with Scott. 
Mike Scott is a maintenance supervisor. Scott admitted talk-
ing to Brenda Watson regarding the Union. He recalled the 
conversation occurred 2 days after the October 18, 1996 elec-
tion. Scott recalled that Watson said that Moser had lied to the 
employees. He replied that he 
didn™t think that Moser lied be-
cause Moser had said to supervisors that if lying is ﬁwhat it 

took to win this election, we won™t win it.ﬂ Scott testified that Watson asked him if they would shut the plant down if the 

election had gone the other way. Scott replied that if a strike 

had occurred we™d had a different option. He testified, ﬁ[W]e 
had the Calhoun plant and the Sartis plant and I said what do 
you think?ﬂ 
Scott denied that he told Watson that they had been in a 
meeting with company officials and they said they would close 
the plant if the union came in. He denied telling her that if the 
Union came in the Company intended to set an example by 
closing the doors. 
Mike Scott admitted that he did attend supervisory and man-
agement meetings duri
ng the union campaign. 
Credibility Determinations 
I credit the testimony of Brenda Watson in view of her de-
meanor. Watson has continued to work for Respondent for over 
15 years. I do not credit the testimony of Mike Scott to the 
extent it conflicts with credited evidence. Scott admitted that he 
talked with Watson about the Union. 
2. Threat to cut wages 
a. April 10, 1996 (Jody Snell) 
Sandra Bauman testified about a conversation she had with 
Supervisor Jody Snell, around April 10, 1996. Snell was going 
around telling employees whether 
they were going to get an 
adjustment in their pay. Snell came to Bauman and said that the 

packers would not get a pay adjustment. Baumen replied that 
she knew they were not going to get an adjustment. Snell said 
that is not to say that you will not get a pay increase. Snell said 
that Respondent gave raises every 15 months. Bauman dis-
agreed and said it was every 18 months. She then said to Snell 
that the only way they (the empl
oyees) were going to get a pay 
increase is if we try to get the Union back in here and Respon-

dent would give them a little mo
ney to shut them up. Shell said 
that if the Union came back in, these people that were getting 
these adjustments, that that 
money would be taken away from 
them. Snell then said that union plants make more money than 

nonunion plants. Snell walked over to Marie Matthews™ packing station. 
Bauman heard him say the same things to Matthews that he had 
said to her. Bauman walked over and said that it did not make 
sense that union plants make more
 money. Snell said let me put 
it this way, ﬁIf the Union comes back in here, the Plant is going 
to close down.ﬂ Joseph Snell is the supervisor over approximately 51 pack-
ers, staplers, and pickers. He admitted that he had conversations 
with employees on April 11, 1996, 
but denied that he told San-
dra Bauman that the wage adjus
tments would be taken away if 
the Union came back in. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44Credibility Determinations 
I fully credit the testimony of Sandra Bauman. In view of his 
demeanor and the full record I do not credit the testimony of 
Jody Snell to the extent it conflicts with the credited evidence. 
Snell admitted that he did ta
lk to employees including Sandra 
Bauman, on April 11, 1996.  
3. Threat of loss of jobs 
a. October 19, 1995 (Nick Ballard) 
As shown above, Sandra Bauman
 testified about a conversa-tion she had with Nick Ballard around October 19, 1995. Bal-
lard came to her and said that he was glad the Union did not 
come back in. Ballard said that he was afraid that if the Union 
came back in he was afraid for his job. Ballard also told 
Bauman that he shouldn™t be saying this but, had the Union 
come back in that the Company had made plans to close the 
plant. Nick Ballard testified that he did not recall having a conver-
sation with Sandra Ballard the day after the election. He denied 
that he told Bauman that if the Union came back in he was 
afraid for his job. 
Credibility Determinations 
I credit the testimony of Sandra Bauman and do not credit 
the conflicting testimony of Nick Ballard. 
b. October 1, 1995 (Fred Hibdon) 
Graple Sue Henson testified that she worked in the fast sew-
ing rug department. Her superv
isor was Charlie Kemble. She 
served as shop steward for the Union. Around the first of Octo-

ber 1995, Henson had a conversation with Fred who was a 
management supervisor, rug sewing, the dye house, and ware-
house. The conversation was in his 
office at the plant. Henson 
was in the office to present 
grievances from two employees. 
Fred told Henson that he would get the grievances signed and 
back to her the next week. As she was leaving his office Fred 
asked her how strong she thought
 the Union was. Henson re-plied that the Union was strong. Fred said that Henson knew 
him and that if the Union came back
 in that either he or Henson 
might not have a job. Fred asked Henson why she didn™t come 
over to their side. She replied that it was too late for that. Dur-
ing her cross-examination Henson admitted that in her pre-
hearing affidavit she testified that Fred told her that if the Un-
ion comes back in and ﬁthey decide to move the plant, we™re 
not going to have a job.ﬂ 
Freddy Hibdon is the manufacturing manager in rugs. He has 
over 150 employees. He
 recalled talking with Sue Henson 
about grievances before the election. Henson was the union 

steward. She came in and told him that was her first occasion to 
present a grievance. Hibdon responded that all that was new to 
all them. Hibdon denied that he told Henson that if the Union 
came back in that he was afraid he might not have a job. He 
denied saying that if the Union came back in the plant would 
close. 
Credibility Determinations 
Graple Sue Henson appeared to testify truthfully. She is cur-
rently employed by Respondent where she has worked for 25 

years. I was impressed with her demeanor. I do not credit the 
testimony of Freddy Hibdon to the extent it conflicts with cred-

ited evidence. I was not as im
pressed with Hibdon™s demeanor 
as that of Henson. 
c. October 13, 1995 (Freddie Ellis) 
I find that the record failed to prove that Respondent en-
gaged in unfair labor practices as alleged in this instance. There 
was no evidence in the record regarding comments by Freddie 

Ellis. d. October 17, 1995 (Joyce Hicks) 
Ellen Kondan has worked for Respondent since April 1994. 
She is a tustan operator. She talked with Supervisor Joyce 
Hicks about the Union on several occasions. On the night be-fore the NLRB election Hicks came over to Kondan™s work 
station and told Kondan ﬁto vote no because she was too old to 
be looking for a job some place el
se.ﬂ About an hour after that 
conversation Kondan talked with 
Nick Ballard. Ballard told her 
that the plant would not close if the Union came in. 
Joyce Hicks testified that she 
is the supervisor over distribu-tion and shipping. She did not recall any specific conversation 
with Ellen Kondan during the 1995 union campaign. Hicks 
denied telling Kondan that she 
was too old to look for another 
job. She denied that she talked to any employees about the 
Union other than to just say that she would appreciate it if they 
would vote no.  Credibility Determinations 
I find that Ellen Kondan was a candid witness. In view of her 
demeanor I credit her testimony in full. Kondan admitted that 
when she asked Nick Ballard, he told her that the plant would 
not close if the Union came in. 
Kondan is currently employed 
by Respondent. I do not credit the testimony of Joyce Hicks to 
the extent it conflicts with credited evidence. 
4. Conclusions a. Threats of plant closure 
Sandra Bauman proved that Distribution Center Manager 
Nick Ballard talked to her on the day after the October 18, 1995 

election. Ballard told Bauman that he was afraid that if the 
Union came back in he was afraid for his job. Ballard told 

Bauman that Respondent had made plans to close the plant if 
the Union came back in. Bauman™s testimony illustrates that 
this was not merely an exchange of opinions. Ballard, a high-
ranking official, was one of many Respondent officials and 
supervisors that informed employees of the danger of plant 
closure. I find that evidence s
hows that Respondent engaged in 
activity in violation of Section 
8(a)(1) of the Act. Threats of 
plant closure are hallmark violations and are among the most 

flagrant of unfair labor practices (
Somerset Welding & Steel, 
Inc., 304 NLRB 32, 33 (1991), remanded 987 F.2d 777 (D.C. 
Cir. 1993), supplemented by 314 NLRB 829 (1994). 
The credited testimony of Sa
ndra Bauman also proved that 
Gerrie Shavers, a supervisor, threatened employee Bauman 
around September 2, 1995, that sh
e was afraid the plant would 
close down if the Union came back in. That constitutes a viola-
tion of Section 8(a)(1) of the Act. 
Brenda Watson credibly testified that Supervisor Mike Scott 
talked with her 2 days after th
e October 18, 1995 election. Scott 
told Watson that he had been in meetings all week and that 

Respondent had already made plans to close the plant if the 
Union came in. Scott said Respondent planned to make an ex-
ample of the plant. I find that constitutes conduct in violation of 
Section 8(a)(1) of the Act. 
 SPRING INDUSTRIES 45b. Threats of loss of jobs 
Sandra Bauman credibly testified that Distribution Center 
Manager Nick Ballard talked to her on the day after the October 
18, 1995 election. Ballard told Baum
an that he was afraid that 
if the Union came back in he was afraid for his job. As shown 
above Ballard told Bauman that Respondent had made plans to 
close the plant if the Union came back in. I find that evidence 
shows that Respondent engaged in activity in violation of Sec-
tion 8(a)(1) of the Act. 
The credited testimony of Graple Sue Henson proved that 
around October 1, 1995, a manageme
nt supervisor threatened 
her that if the Union came back in that either he or Henson 

might not have a job. That supervisor was identified in the re-
cord as Freddy Hibdon. Hibdon was admitted to be the rug 
department manager. That constitutes a violation of Section 
8(a)(1) of the Act. 
I find that there was no evidence showing that Respondent 
engaged in alleged unfair labor
 practices regarding comments 
by Freddie Ellis. 
I find on the basis of the credited record that Supervisor 
Joyce Hicks talked to employee
 Ellen Konday on October 17, 
1995. Hicks told Kondan that Kondan should vote against the 
Union because Hicks was too old 
to be looking for another job. 

That constitutes a threat of loss 
of jobs in violation of Section 
8(a)(1) of the Act. 
c. Threats to cut wages 
As shown above, I credit the te
stimony of Sandra Bauman 
which proved that Supervisor J
ody Snell told her around April 
10, 1996, that if the Union came back in pay adjustments would 
be taken away. That constitutes additional activity in violation 
of Section 8(a)(1) of the Act. 
5. The  8(a)(3) allegations 
The October 5, 1995 discharge of Larry Long 
Larry Long worked for Respondent from 1988 until 1995. 
He was an A cap operator. His 
supervisor was Bill Johnson. 
While working for Respondent, Long served as union presi-
dent and shop steward. His disc
harge occurred approximately 2 
weeks before the NLRB conducted 
an election at Respondent™s facility on October 18, 1995. 
Long missed work the Sunday night before his termination 
because of illness. He could not phone in to a supervisor be-
cause there is no supervisor 
on duty during that time. He 
phoned his Supervisor Bill Johnson, the following morning 
around 7 a.m. He explained to Johnson that he was sick at the 
public clinic and would be out of work for a couple of days. 
Johnson told Long to be sure and 
bring in a doctor™s statement. 
Larry Long returned to work the following Wednesday night 
October 4, 1995, on his regular shif
t. At the plant gate he was 
stopped by the guard. The guard told Long that he could not 

allow him to come in that night and that Long should return the 
next day and see Bill Johnson and Plant Manager Danny Sharp. 
Long returned the next morning and met with Sharp and 
Johnson in Sharp™s office. They told Long that his doctor™s 
excuse was untimely because it 
was dated from October 2 until October 4, and that Long had not called in 2 days in a row. 
Long replied that he had phoned in Monday morning regarding 
Sunday night and Monday. Sharp and Johnson told Long they 

would get back with him later that evening. That afternoon 
Johnson phoned Long and told Long that he was terminated. 
The General Counsel moved in
to evidence Long™s doctor™s 
statement and his medical
 bills. Long testified that he gave the 
originals of those documents to Respondent. Long received a 
termination notice in the mail. That notice shows that Long was terminated because ﬁabsent two 
consecutive work days with no 
report.ﬂ Long testified that the procedure for reporting absences be-
fore his termination required employees to phone in and report 
absences to their supervisor. If
 the employee was to be out 
more than 1 day he or she must
 report at least 1 day out of 2 
days absence. If an employee missed 2 days without phoning in 
at all, the employee could be terminated. Long testified there 
was a progressive disciplinary system that included verbal 
warnings, written warnings, suspension without pay, and termi-
nation. The collective-bargaining agreement includes a griev-
ance procedure in articles VI and VII. On cross-examination 
Long admitted that the collective-bargaining agreement at arti-
cle X F reads, is ﬁabsent two 
consecutive working days without 
notifying the Company, or, receiving prior permission from his 
supervisor unless prevented from giving notice due to the em-ployee™s medical condition.ﬂ 
Long testified on direct examin
ation that he had no absentee 
problems before his termination.
 He had missed some days and 
he did receive a written warning for being absent 1 day in Feb-
ruary 1995. Under cross-examination Long was shown several 
personnel action reports including one dated February 9, 1989, 
for not calling in until 1:30 a.m. on February 8. He testified that 
he did not recall receiving that
 warning. Long was also shown 
warnings concerning absenteeism 
and tardiness issued to him on February 15, March 29, J
une 29, and October 12, 1989, 
September 29, 1990, January 2, 
March 14, May 28, July 31, 

1991, and April 26, 1994. 
Bill Johnson testified that he 
is a production supervisor. Ac-
cording to Johnson, Larry Long
 was discharged because he failed to report in for 2 consecutive days of absence. Long 
failed to show up for work 
on Sunday, October 1, 1995. John-
son was phoned by someone at 
approximately 8:30 p.m. on 
Monday, October 2, 1996. The person identified himself and 
told Johnson that Long was in the walk-in clinic, that Long had 
an elevated temperature and he was going to keep Long at the 
clinic until he brought the temperature down. Johnson replied 
on the phone that it was company policy to have ﬁdocumenta-
tion that they were indeed there and in order to excuse his ab-
sence for that Sunday night, he needed to make sure he got 
documentation to bring back to me.ﬂ The caller replied that he would inform Long. On cross-examination Long recalled that the walk-in clinic 
caller told him that Long was sick and that was the reason Long 
had not worked the night before. He testified that he notified 
Danny Sharp of his call from the clinic. 
Johnson heard nothing further on Monday, on Tuesday, or 
during the day on Wednesday. On Wednesday, October 4, 
Johnson filled out papers for L
ong™s discharge. He notified 
security to stop Long if he came 
in that evening and not to al-
low Long on the premises. Johnson learned the following day 
that Long tried to report for work on Wednesday night but that 
he was stopped by security. 
Johnson testified that Long came 
in on Thursday, October 5.  
He and Plant Manager Danny Sharp met with Long. Johnson 

testified about that meeting: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 46Mr. Sharp basically led the conversation.  He, he 
started out by trying to determine, talking with Larry try-
ing to determine, you know, the reason for the absence, 
why he had not called in and Mr. Long was asked the 
question number one, why he di
d not call in, and basically 
we were told that he just c
ould not function.  He had been 
sick and could not function, c
ould not call.  At that point, 
we asked him if there was no
t someone else that could 
have called in for him, if his wife could not have called in 

and he said that he and hi
s wife were having some prob-
lems and I remember Mr. Sh
arp mentioning to him that, 
you know, if you don™t want to tell us what the problems 

were, that™s fine but we do, we do need to know why you 
were absent or if you could have called and as theŠas we 
continued talking with him, I, I finally asked Larry, I said  
ﬁLarry, basically what you™ve told us is to this point, you 
know, you™ve had three days, you could have called in 
Monday, you could have calle
d in Tuesday, you could 
have called in Wednesday and 
you have not called.  Do 
you not feel like that one of you could have called us or 
someone could have called us, notified us, let us know 
what was going on.ﬂ  He said ﬁy
es, we could have called.ﬂ   
 Johnson testified that they discussed the company policy re-
garding call in for absences. 
Long gave them two documents 
from the walk-in clinic. Johnson testified that Respondent re-
ceived no notice that Long would be absent on the nights of 
October 2 and 3. He testified th
at he discharged one other em-
ployee for not reporting in. That involved Lorene Jenkins in 

June 1995. Jenkins failed to report in even though she missed 2 
consecutive days of work. John
son testified that he did not 
recall whether Jenkins brought
 in a doctor™s excuse. 
Shower Curtain Plant Manager Danny Sharp confirmed that 
Larry Long was terminated for failing to call in and being ab-
sent for 2 consecutive days. Sharp corroborated Johnson™s tes-
timony regarding their meeting with Larry Long. 
Sharp testified that after he and Johnson talked with Larry 
Long, he forwarded the documen
tation to human resources. 
Director of Human Resources Jay Ward phoned Sharp and 

pointed out that even though Johnson had received a phone call 
from the clinic before 9 a.m. on
 Monday, the clinic documents 
showed that Larry Long did not 
have an appointment at the 
clinic until 12:49 p.m. (see GC Exh. 4). 
Manager of Human Resources Jay 
Ward testified that he was 
notified on October 4 (Wednesday
) that Larry Long had missed 
2 consecutive days without notic
e to Respondent. He had been notified about the call on Monday regarding Long at the walk-
in clinic. 
On October 5, Ward 
was contacted and told that Sharp and 
Johnson had met with Larry Long and that Long had said to 
them that he was unable to phone in due to sickness. Long had 
presented some documentation from the Centra Care Clinic. 
Ward testified that he evalua
ted the information he had re-
ceived from Sharp and Johnson and information from Centra 

Clinic. He determined that 
the Monday phone call regarding 
Long at the walk-in clinic did not equate with the actual visit to 

the clinic at 12:49 p.m. and that he did not see any reason why 
Long should have been unable to give notice of his absences. 
On that basis Ward decided to 
discharge Long for violation of 
the policy of 2 days absent with no report. 
Jay Ward identified for evidence a list of 33 employees that 
have been discharged for failure to report in for 2 days absence 
since March 3, 1994. Seventeen of
 those were discharged in 
1994. Eleven were discharged in
 1995 and five were discharged 
in 1996 through March 5. Ward testified that the Company may 
make exceptions to their 2-day without report rule but that he is 
unaware of their granting any exceptions since he has been with 
the Company. 
6. Findings a. Credibility 
As shown above, there were conflicts between Larry Long™s 
testimony and the record showing that he received several 
warnings for tardiness and abse
nteeism. Long admitted that he 
recalled some of those incidents including a 3-day suspension. 
Long testified that he phoned his supervisor on the Monday 
morning after his first night™s absence at about 7 a.m. He testi-
fied that he told Supervisor Bill Johnson that he was sick and at 

the clinic. Long recalled that 
he finally saw the doctor around 
11 a.m., maybe 12 noon. Long testif
ied that although he was at 
the clinic when he phoned, he did not have an appointment. 
Long™s medical bill shows for October 2, 1995, ﬁappointment 
time: 12:49 p, take-back time: 1:30p, check-out time: 2:35p.ﬂ 
(see GC Exhs. 3 and 4). I find th
at the documents that Long 
received from the clinic (and which he gave to Respondent) 
conflict with Long™s testimony as to the time he arrived at the 
clinic. He testified that he phoned Bill Johnson from the clinic 
around 7 a.m. However, the bill from the Centra Clinic shows 
that he had an appointment at 
12:49 p.m. Long did not explain 
if he waited at the clinic from 
7 a.m. to 12:49 p.m. Moreover, 
after Long™s testimony Supervisor Bill Johnson testified that he 
received a call from someone purportedly from the clinic that 
morning, saying that Long was at
 the clinic and would remain 
there until his fever subsided. No evidence was offered in re-

buttal to explain whether a ca
ll was actually made on Long™s 
behalf or to explain why someone at the clinic could report on 

Long™s medical condition before his 12:49 p.m. appointment. 
Larry Long testified that he had not been disciplined pursu-
ant to a progressive disciplinary procedure before his discharge. 
He testified that he had no pr
evious problems with failing to 
report absences or calling in. During cross-examination he testi-
fied that he had no prior written or verbal warnings as far as 
absenteeism except for a written warning in February 1995, 
when he was absent for 1 day 
to get married. Subsequently, 
while on cross-examination, Long
 was shown several warnings 
that were contained in his personne
l file. He testified that he did 
not recall several of those warnings. However, notations dated 
February 15, 1989, and October 12, 1995, that the supervisor 

had told Long to improve his attendance or tardiness were 
signed by Larry Long. Under cross-examination Long recalled 
receiving warnings for attendance
 or tardiness dated March 29, 
1989, July 23, 1990, February 14, 1991, and a 3-day suspension 
dated March 14, 1991. I find that
 Long™s testimony as shown 
above, includes several 
serious inconsistencies and conflicts. 
In view of the above evidence I am unable to credit Long™s 
testimony to the extent it conf
licts with credited evidence. 
Bill Johnson also had some difficulty with his testimony. For 
example he testified that he
 did not recommend Long™s dis-charge. However, he admitted that he completed a personnel 
form and that he checked discharge. On the basis of their de-
meanor, and the full record I find that I am unable to fully 
credit the testimony of either Larry Long or Bill Johnson. 
 SPRING INDUSTRIES 47b. Conclusion As to the alleged violation of Section 8(a)(1) and (3) by dis-
charging Larry Long because of his union activities, I shall first 
examine whether the General Counsel proved that Respondent 
acted out of union animus in su
spending and discharging Long. 
Manno Electric, Inc., 321 NLRB 278  fn. 12 (1996); 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982); 
NLRB v. Transporta-tion Management Corp
., 462 U.S. 393 (1983). 
 . . . in order to establish a prima facie violation of Section 
8(a)(1) and (3) of the Act, the General Counsel must establish 
(1) that the alleged discriminate
es engaged in union activities; 
(2) that the employer had knowledge of such; (3) that the em-
ployer™s actions were motivated 
by union animus; and (4) that 
the discharges had the effect of encouraging or discouraging 

membership in a labor organization.
 Electromedics, Inc.,
 299 
NLRB 928, 937, affirmed 947 F.2d 953 (10th Cir. 1991). 
 The record evidence did show that Larry Long had engaged 
in union activity and that Respondent was aware of that activ-
ity. It is not in dispute that he was discharged approximately 2 
weeks before the NLRB election. The record showed Respon-
dent™s antiunion animus by i
llustrating that Respondent en-
gaged in several actions in viol
ation of Section 8(a)(1) of the 
Act. 
However, there is a dispute as
 to whether Respondent™s dis-
charge of Long was motivated by its antiunion animus. 
Moreover, there is a question as to whether the record proved 
that Respondent would have disc
harged Long in the absence of his union activities. 
In view of my credibility findings, I am convinced that the 
record shows that Larry Long missed work on Sunday, October 
1, 1995, and on the following two scheduled work shifts. Tes-
timony by Bill Johnson, which I 
credit as an admission, shows 
that someone phoned Johnson at work on the morning of Mon-
day, October 2, 1994, and report
ed that Larry Long was at a 
walk-in clinic with a fever and 
that he would remain until the fever was controlled. Nothing was 
said to the effect that Long 
would miss work on Monday or Tuesday nights. 
Long admitted that the rule in the collective-bargaining 
agreement providing for loss of seniority for absence for 2 con-

secutive working days without notifying Respondent, was the 
rule that was applicable in his situation. 
The record proved that Respondent has a policy of discharg-
ing employees that missed 2 
consecutive workdays without 
notice. Since March 1994, Responde
nt has applied that policy 
in discharging 33 employees. The evidence failed to prove that 

Respondent has ever made an exception to that policy. Neither 
the General Counsel nor the Union offered any evidence to 
show that Respondent has not c
onsistently enforced its two 
consecutive absences policy. 
The General Counsel argued that Long was not in violation 
of the provisions of Respondent™s attendance control procedure 
which call for immediate discharge. That procedure was effec-
tive October 1, 1994. However, I note in agreement with 
Respondent, that the attendance 
control procedure does not set 
out a procedure for dealing with failure of notification of ab-

sences. At section II,G of the attendance control procedure, 
there is a statement that failure to notify of absence is an infrac-
tion. However, the procedure does not include a statement as to 
what will occur when there is a 
failure to give notice of a
b-sences. 
On the other hand the collective-bargaining agreement be-
tween Respondent and the Union does specify at article X, 
section 4(f) that seniority shall 
be lost when an employee is 
ﬁabsent two consecutive working 
days without notifying the 
Company or receiving prior permission from his supervisor, 
unless prevented from giving notice due to the employee™s 
medical condition.ﬂ There was no 
evidence showing that Re-
spondent ceased to apply the terms of the collective-bargaining 
agreement upon the agreements 
October 1, 1995 expiration. 
In fact Respondent showed th
at it continued to apply the 
above provisions of the collective-bargaining agreement to 
employee absences of 2 cons
ecutive days without notice 
through at least, early 1996. There was no showing that Re-
spondent deviated from that pol
icy at any ma
terial time. 
Larry Long admitted on cross-examination that he was not 
physically unable to give notice to Respondent during the Oc-
tober 1 through 4, 1995 period. 
In view of the above credited evidence I find that the General 
Counsel failed to prove that Respondent was motivated by anti-
union animus in discharging Larry Long. 
Manno Electric, Inc., 
supra; Electromedics, Inc.
, 299 NLRB 928, 937 (1990), af-
firmed 947 F.2d 953 (10th Cir. 1991). Moreover, I find that 
Respondent proved that it would have discharged Long in the 
absence of his union activity.
 Wright Line
, supra. 
c. The November 30, 1995 refusal to hire Olivia Clemons 
Olivia Clemons testified that she applied for work with Re-
spondent in late November 1995. She completed and turned in 
a written application at Respondent™s office. Clemons had pre-
vious work experience similar to that of Respondent. She 
worked at Farris Fashions in Arkansas for 4 years. Clemons 
was interviewed by Ted Green. Green asked Clemons about her 
experience and she told him that her work experience included 
just about every job at Respondent™s plant. 
Two days after her applicati
on Clemons was phoned by Ted 
Green. He sat up another interview. During the interview Green 

told Clemons there were three jobs available. She and Green 
went into the facility and met with the supervisor in the back 
shipping department. The supervisor asked Clemons which job 
she would like. Afterward Ted Green told Clemons that he 
would check her references then call her and have her come in 
and take a drug test. The following week Ted Green phoned Clemons. He told her 
that he had called one of the 
listed employers on her applica-
tion, Farris Fashions, and talked 
with a lady. Clemons asked if 
it was Marilyn and Green said yes. Green said that Marilyn 
wouldn™t give him any informati
on. Green said that Marilyn 
was a bitch and that he could see why a union would come in 

there. Green said that they needed something. 
Clemons phoned Marilyn Burroughs
 at Farris but she refused 
to release any employment in
formation on Clemons. Clemons 
then phoned Jack McKay, the union representative in Arkansas. 

McKay said that he had a file 
that would verify and give Re-
spondent the prior employment 
information they needed and 
that he would fax that to Ted Green. 
Clemons phoned Ted Green. She recalled that everything oc-
curred within a 2-week time span. She asked Green if he had 
talked with Jack McKay. Gr
een asked who McKay was and 
Clemons told him that McKay was her union representative. 
Green said, ﬁI don™t want anything to do with the Union. We 
don™t support the Union.ﬂ Clemons replied that ﬁshe was not in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 48the union but she noticed that Gr
een™s attitude had changed. 
Green sounded offensive. Green told her that if he could get the 
employment verificati
on that was what he was looking for.ﬂ 
Clemons has not received an
 employment offer from Re-
spondent. Olivia Clemons was on the bargaining committee in Arkan-
sas. She knew Jack McKay when
 he was the union representa-
tive of the Company she worked for in Arkansas. 
Joyce Hicks is supervisor ove
r distribution and shipping. Hicks agreed that her job dutie
s include showing prospective 
applicants various jobs in the di
stribution center and explaining 
those jobs. Hicks explained that Ted Green did bring prospec-

tive applicants to her and she explained the jobs to those appli-
cants. She did not recall Olivia 
Clemons. Hicks testified that 
she does not recall specific names of applicants because she 
takes a great many around. 
Employment Specialists Ted Green testified. Green recalled 
interviewing Olivia Clemons. Green admitted that Respondent 
was hiring at the time Clemons 
was interviewed. Green testi-
fied that 155 to 160 people were interviewed around that time 
and 65 were actually hired. Gr
een interviewed Olivia Clemons 
on November 20, 1995. He asked Joyce Hicks to show 

Clemons the various jobs upon completion of the interview. 
Afterward, Green explained to Clemons they would check her 

references and there would be a drug screen. 
One reference, Cutting Edge, responded affirmatively to 
Green™s inquiries that Clemons had worked there and had left 
because of an auto accident. Cutting Edge did not involve work 
similar to that of Respondent. 
Green then called Farris Fashions. The woman he spoke with 
at Farris told him that ﬁat this
 point and time, her legal counsel 
had advised her not to give out any information about any em-

ployees, past, present or anything like that.ﬂ 
Ted Green then phoned Olivia 
Clemons and told her that Farris Fashions refused to give
 out any information. Green 
asked Clemons if she would talk 
to someone at Farris Fashions that could give them a referenc
e. Clemons said she had trouble with Mrs. Farris before but that she would do that. Clemons 
questioned Green on why he needed any reference other than 
Cutting Edge. Green testified that Clemons hung up on him 
before the end of their conversation. 
Green testified that a gentlema
n called him and said that he 
was the international representati
ve for Farris Fashions and he 
was calling to verify the employment of Olivia Clemons. Green 

replied that was fine but he ne
eded some one from management 
at Farris Fashions to call a
nd verify Clemons™ employment. 
Green phoned Clemons and confirmed that the union represen-

tative had called but he told her that he needed someone from 
Farris™ management to verify
 her employment. Clemons ques-
tioned Green as to whether he 
really knew what he was doing 
and she again hung up on him. 
Green recommended that Clemons not be hired because of 
her attitude. He based that on 
her rudeness to him during the 
two phone conversations. Green deni
ed that the Union or union 
activities had anything to do with his recommendation against 
the hiring of Clemons. 
7. Findings a. Credibility 
To a substantial degree there are few conflicts in the testi-
mony of Olivia Clemons and Te
d Green. Both agree that Farris 
Fashions refused to releas
e any information regarding 
Clemons™ former employment. They also agree that the union 
representative phoned Green an
d verified Clemons™ employ-
ment with Farris. However, Green insisted that he needed con-
firmation from a Farris 
management official. 
As to their conflicts, I was more impressed with the de-
meanor of Ted Green. He appeared to testify candidly. I credit 
his testimony and do not credit c
onflicting testimony of Olivia 
Clemons. Moreover, it is undisputed that
 Green insisted that Respon-
dent expressed that it needed
 verification from Farris that Clemons had worked there. Farri
s was the only employer listed 
by Clemons where she performed work similar to that she 
would have performed for Respondent. Clemons admitted that 
information was not released by 
Farris. It is also undisputed 
that Green refused to accept the union representative™s verifica-
tion of Clemons empl
oyment at Farris. 
I credit the disputed testimony of Ted Green showing that 
Clemons was rude in their tw
o phone conversations regarding 
the refusal of Farris to supply em
ployment information. I credit 
Green in his denial that he to
ld Clemons that he didn™t want 
anything to do with the Union and that he said that Respondent 
did not support the Union. 
b. Conclusions As to the alleged violation of 
Section 8(a)(1) and (3) by re-
fusing to hire Olivia Clemons because of her union activities, I 
shall first examine whether the General Counsel proved that 
Respondent acted out of union 
animus in refusing to hire 
Clemons. Manno Electric, Inc., 321 NLRB 278 fn. 12 (1996); 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert.  denied 455 U.S. 989 (1982); 
NLRB v. Trans-portation Management Corp
., 462 U.S. 393 (1983). 
There is no dispute but Respondent learned through an inter-
national representative that Clemons had contacts with the Un-

ion. There is a dispute as to whether Respondent was motivated 
by its antiunion animus in its re
fusal to hire Clemons and there 
is a dispute as to whether Respondent would have refused to 

hire Clemons in the absenc
e of any union connection. 
The credited record showed that Ted Green interviewed 
Olivia Clemons. He to
ld Clemons that Respondent would check 
her references. There is no dis
pute but that the only reference 
given by Clemons that included work similar to what was 
planned by Respondent, was Farri
s Fashions. There is no dis-pute but that Farris Fashions told Ted Green they would not 

release any records. 
Thereafter, Green phoned Clemons and told her of the prob-
lem with confirming her work with Farris Fashions. Despite 
two phone calls to Clemons, Gree
n was unsuccessful in getting 
confirmation of Clemons™ employ
ment from Farris Fashions. 
I have credited the testimony 
of Ted Green showing that Clemons was rude in those two phone conversations. Green 

was requesting that Clemons have a former employer release 
information on Clemons™ form
er employment. As shown 
above, that was the only work 
experience shown by Clemons 
which was similar to the work she would have performed for 
Respondent. Clemons was unsuccessful in her 
efforts to have someone at 
Farris release her employment information. 
 SPRING INDUSTRIES 49The record showed and I find that Respondent refused to hire 
Olivia Clemons because of her attitude as demonstrated in 
phone conversations with Ted Green. Clemons was uncoopera-
tive in assisting Green to receive information regarding her 
former employment. I find that was the grounds on which Re-
spondent relied in refu
sing to hire Clemons. 
Even if I had not credited the testimony of Ted Green, the 
record shows without dispute that Respondent never did receive 
confirmation of Clemons prior 
employment fro
m Farris Fash-
ions. There was no showing that Respondent has ever extended 
an employment offer under
 similar circumstances. 
I find that the record failed to prove that Respondent was 
motivated by antiunion animus in refusing to hire Clemons and 
that Respondent proved that it 
would have refused to hire Clemons in the absence of her union connections. 
Manno Elec-tric, Inc
., supra;  Wright Line, supra; (1982); 
Electromedics, 
Inc., 299 NLRB 928, 937 (1990), affirmed 947 F.2d 953 (10th 
Cir. 1991). 
8. The 8(a)(5) allegations 
a. Denial of requested information 
The complaint alleged that at material times the following 
described bargaining unit constitut
ed an appropriate unit within 
the meaning of Section 9(b) of the Act: 
 Included: All production and 
maintenance employees, 
shipping, receiving and distri
bution department employ-
ees, plant clerical employees
 employed at Respondent™s 
Bath Fashions Division facility located at Cockrill Bend 

Industrial Road, Nashville, Tennessee; 
Excluded: All temporary employees, office clerical 
employees, professional and t
echnical employees, guards 
and supervisors as defined
 in the Act. 
 Respondent admitted that the Union was certified as the ex-
clusive collective-bargaining representative of the employees in 
the unit on August 24, 1994. The parties stipulated that at all 
times material between Septem
ber 24, 1993, and October 2, 
1995, the Union was the exclusive collective-bargaining repre-
sentative of the unit employees and that the Union was repre-
sentative of the employees with
 respect to grievances which were filed during the life of the contract but were not resolved 

until after withdrawal of recognition. The collective-bargaining 
contract was in effective fro
m May 30, 1994, until October 1, 
1995. Respondent stipulated that 
it had an obligation to bargain 
over those grievances. 
After employees filed a pet
ition in Case 26ŒRDŒ954 before 
the termination of 
the collective-bargaining contract, Respon-
dent withdrew recognition by an
 August 3, 1995 letter. It noti-
fied the Union that the withdrawal was effective on October 2, 
1995 (i.e., the day after the coll
ective-bargaining contract ex-
pired). On August 29, 1995, a grievance was filed and is identified 
herein as grievance 145. The grie
vance relates to alleged health 
problems among some named stapler employees. 
On August 30, 1995, a grievance was filed on behalf of the 
Union and Joann Austin. This is identified as grievance  148. 
The grievance reads: 
 Joann Austin was suppose to have been caught sleeping on 
the job, she was taking medication prescribed by doctor, the 
grievance is having some one work all day long pending de-

ciding what discipline to administer. 
 Grievance 199 was filed by Sue Henson complaining of al-
leged health problems created by pulling heavy rugs through 
machines. Grievance 199 was received by Respondent on Sep-
tember 8, 1995. 
The parties met to discuss resolu
tion of grievances before the 
contract expired. The grievances were eventually resolved in 
May 1996. The General Counsel alleged that during that period 
before the grievances were re
solved Respondent refused to 
supply the Union with names of witnesses necessary for the 
Union to process grievances on behalf of employees and that 
Respondent delayed in furnishing
 information requested on the 
OSHA log. 
Walter Szymanski is a Union International representative. 
He was assigned to work in support of Respondent™s unit em-
ployees. Szymanski wrote the Respondent on February 17, 
1996, and requested documents rele
vant to some 25 grievances 
including grievances 145 and 148. 
Respondent manager of huma
n resources replied to 
Szymanski on March 6, 1996: He wrote: 
 Your request for a copy of the OSHA 200 for 1995 has 
no relationship to the sought remedy in grievance 025-
0895-145. The grievants and the Union™s remedy is for the 
Company to create a new job, [sic[ ﬁto get a permanent 
crate pusher.ﬂ This bares no 
relationship to the OSHA 200. 
Also, in this same grievance,
 you request access to our fa-
cility. As we have previously
 advised, the Union no longer 
represents our associates and we see no reason to grant 

any Union representative access to our property. 
You also requested information concerning grievance 
330-0895-148. Karlos Bruton was issued a final written 
warning for being asleep. This warning was issued April 
11, 1995. Again, the Union has no right to a copy of man-
agement™s notes.  On March 19, 1996, Szymanski wrote Respondent again and 
asked for the following: 
 In preparation for our April 3 
Third-Step grievance meeting, 
please provide the Union with the following information: 
Grievance No. 162 & 163/95ŠLocal 2608 
1. Copy of all Company Plant Safety Rules and Regu-
lations which in any way appl
y to the operators and/or op-
erations of two motors and/or lift trucks. 
Grievance No. 199/95ŠRug Sewers 
1. Copy of the OSHA 200 log for calendar year 1995. 
 Szymanski testified there were several grievances to be dis-
cussed on April 3, 1996, that dealt with health and safety is-
sues. He testified that Respondent refused to respond to his January 17 requests for names of witnesses on the various 
grievances and for access. Re
spondent supplied the requested 
OSHA 200 log approximately 3 m
onths after March 19, 1996. 
Szymanski admitted on cross-examination that the Austin 
grievance has been settled. 
Respondent™s human resources 
manager wrote Szymanski on 
March 20, 1996. (See GC Exh.
 11.) Respondent refused to 
supply a substantial portion of th
e documentation requested by 
the Union. Respondent denied the Union access to the property 
on the grounds that the Union no longer represented Respon-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 50dent™s associates and that access was not needed for the Union 
to determine whether to pursue the grievances. 
Manager of Human Resources Ja
y Ward testified that griev-
ance 145 has been completed through the grievance procedure 
and that the Union has not filed for arbitration. The time for 
filing for arbitration has expired. 
As to grievance 148, Ward testified that grievance has been 
resolved. Grievance 199 is complete and the time for filing for 
arbitration has expired. 
Ward testified that he provided the Union with the requested 
OSHA log at a step-3 meeting in
 early May 1996. He testified 
that he denied the Union™s request for access to the plant re-
garding grievances 145 and 199 because at the time of the re-
quest the Union no longer represented Respondent™s employ-
ees. Also from March through September 1995, the Union had 

representatives in the shop consta
ntly and they should have had 
time to investigate the grievances during those visits.  
b. Conclusions The record evidence shows th
at Respondent has never pro-vided the Union access to its facilities pursuant to the Union™s 
request. Respondent has never 
provided the Union with re-
quested names of witnesses. Re
spondent eventually provided 
the Union with its requested OSHA 200 log but the log was 
provided 3 months after the Union™s request. 
Respondent had an obligation to provide the Union with in-
formation relevant to grievances being processed by the Union. 
Howard University, 290 NLRB 1006, 1007 (1988). Respondent 
does not dispute that it had a duty to negotiate regarding griev-
ances that were filed before the contract expired. 
Nolde Bros. v. 
Bakery Workers Local 358
, 430 U.S. 243 (1977); 
Litton Busi-ness Systems v. NLRB
, 501 U.S. 190 (1991); Union Switch & 
Signal, Inc., 316 NLRB 1025 (1995). 
Even though the collective-bargaining agreement expired be-
fore the relevant grievances were processed to conclusion, all were filed before the contract 
expired on October 1, 1995. That 
contract included grievance-arbitration provisions at article VI. 
I am persuaded that access to Respondent™s facilities for the 

purpose of investigating circum
stances involved in the griev-
ances; documentation of witnesses to the grievances; and 
OSHA 200 log, were all relevant
 to grievances 145, 148, or 
199. Respondent™s refusal to prov
ide those matters in a timely manner constitutes a violation of Section 8(a)(1) and (5) of the 

Act. 
Audio Engineering, Inc
., 302 NLRB 942 (1991); 
Fairmont Hotel, 304 NLRB 746 (1991); 
Transport of New Jersey
, 233 
NLRB 694 (1977). 
9. Objections Case 26ŒRDŒ954 petition™s was withdrawn. The Union filed 
the petition in Case 26ŒRCŒ7752 on August 24, 1995. During 
an October 18, 1995 NLRB conducted election the Union re-
ceived 219 votes, 305 votes were against the Union and there 
were eight challenged ballots. The Union filed objections. The 
Acting Regional Director issued
 a supplemental decision in 
which he found that the Union™s Objections 9 and 11 raise ma-
terial and substantial issues wh
ich may best be resolved on the 
basis of record testimony. Case 26ŒRCŒ7752 was consolidated 
with the instant unfair labor practice cases. 
In its objection nine the Union alleged that Respondent 
unlawfully terminated Larry 
Long on October 5, 1995. As 
shown above, I found that Respondent did not unlawfully ter-
minate Long. I find that Respondent did not thereby engage in 
objectionable conduct. 
In Objection 11, the Union alleged that on or about October 
10, 1995, Respondent threatened to close and move its Nash-
ville facility. 
As shown above regarding the unfair labor practice allega-
tions, I find that Respondent engage
d in activity in violation of 
sections of the Act. Some of 
those findings include determina-
tions that the unfair labor practi
ces occurred during the critical 
period. That period started when the Union filed the petition in 

Case 26ŒRCŒ17360 on August 24, 1995, and ended when the 
election was held on October 18, 1995. 
The credited testimony of Sandra 
Bauman proved that Gerrie 
Shavers, a supervisor, threatened employee Bauman around 
September 2, 1995, that she wa
s afraid the plant would close 
down if the Union came back in. That constitutes objectionable 

conduct as well as a violation of 
Section 8(a)(1) of the Act. The 
credited testimony of Graple Sue Henson proved that around 

October 1, 1995, Rug Depar
tment Manager Freddy Hibdon 
threatened her that if the Union came back in that either he or 

Henson might not have a job. That constitutes objectionable 
conduct and a violation of Section 8(a)(1) of the Act. Supervi-
sor Joyce Hicks talked to employee Ellen Konday on October 
17, 1995. Hicks told Kondan that Kondan should vote against 
the Union because Hicks was too old to be looking for another 
job. That constitutes a threat of 
loss of jobs in violation of Sec-
tion 8(a)(1) of the Act and is objectionable conduct. 
An employer™s preelection co
mmunication to its employees 
must not contain a threat of reprisal or force or promise of 
benefit. NLRB v. Gissel Packing Co
., 395 U.S. 575, 618 (1969); Long-Airdox Co., 277 NLRB 1157 (1985); 
Dominion Engi-
neered Textiles
, 314 NLRB 571 (1994). My findings demon-
strate that the election should 
be set aside because of Respon-
dent™s ojbectionable conduct. 
I recommend that Case 26ŒRCŒ7752 be remanded to the Re-
gional Director for 
appropriate action. CONCLUSIONS OF 
LAW 1. Springs Industries Inc., Bath Fashions Division, is an em-ployer engaged in commerce within the meaning of Section 

2(6) and (7) of the Act. 
2. Union of Needletrades, Indus
trial, and Textile Employees, 
Local 2608, AFLŒCIO, CLC is a 
labor organization within the 
meaning of Section 2(5) of the Act. 
3. Respondent, by threatening 
its employees with plant clo-
sure, loss of pay increases, and loss of jobs has engaged in con-

duct violative of Section 8(a)(1) of the Act. 
4. Respondent by failing and refusing to supply the Union 
with requested access to the plant and documentation has en-
gaged in conduct violative of Sec
tion 8(a)(1) and (5) of the Act, 
5. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within the meaning of Section 2(6), 
(7), and (8) of the Act. 
THE REMEDY Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
 SPRING INDUSTRIES 51On these finding of fact and conclusions of law and on the entire record, I issue the following recommended.
 1 ORDER Pursuant to Section 10(c) of
 the National Labor Relations 
Act, as amended, it is ordere
d that Respondent, Springs Indus-
tries Inc., Bath Fashions Divi
sion, Nashville, Tennessee, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening its employees that it may close its facility if 
the employees select the Union as their collective-bargaining 
representative. 
(b) Threatening its employees that they may lose their jobs if 
the Union is selected as their bargaining representative. 
(c) Threatening its employees that they may have wage ad-
justments taken away if the Union is selected as their bargain-
ing representative. 
(d) By failing and refusing to 
bargain collectively with Un-
ion of Needletrades, Industria
l and Textile Employees, Local 
2608, AFLŒCIO, CLC as the excl
usive collectiveŒbargaining 
representative of all employees of Respondent represented by 
the Union, by failing and refusing to supply the Union with 
documents; with access to the plant for investigation of griev-
ances and OSHA 200 log, in a 
timely manner when requested 
by the Union and which were re
levant to grievances being 
processed by the Union. 
(e) In any like or related manner interfering with, restraining, 
or coercing its employees in the 
exercise of rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Nashville, Tennessee, 
copies of the attached notice 
marked ﬁAppendix.ﬂ2 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 26, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2 If this Order is enforced by a Judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read Posted Pursuant to a Judgment 
of the United States Court of App
eals Enforcing an Order of the Na-
tional Labor Relations Board.ﬂ 
ployees and former employees em
ployed by the Respondent at 
any time since November 8, 1995. 
(b) Within 21 days after service by the Region, file with the 
Regional Director, Region 26, a 
sworn certification of a respon-
sible official on a from provided by the Region attesting to the 
steps that the Respondent has taken to comply. 
Dated at Washington, 
D.C.  April 8, 1997. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government
  The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 fail or refuse to bargain collectively with Un-
ion of Needletrades, Industrial, and Textile Employees, Local 
2608, AFLŒCIO, CLC as the excl
usive collective-bargaining 
representative of Respondent™s employees in the following 
described bargaining unit by failing and refusing to supply 
relevant documentation requested 
by the Union and by refusing 
to permit the Union access to the plant to investigate properly 

filed grievances: 
 Included: All production and 
maintenance employees, 
shipping, receiving and distri
bution department employ-
ees, plant clerical employees
 employed at Respondent™s 
Bath Fashions Division facility located at Cockrill Bend 
Industrial Road, Nashville, Tennessee; 
Excluded: All temporary employees, office clerical 
employees, professional and t
echnical employees, guards 
and supervisors as defined in the Act. 
 WE WILL NOT
 threaten our employees with plant closure if 
they select the Union as their bargaining representative. 
WE WILL NOT
 threaten our employees that their wages will be 
cut if they select the Union as their bargaining representative. 
WE WILL NOT
 threaten our employees with loss of jobs if they 
select the Union as their bargaining representative. 
WE WILL NOT
 in any like or related manner, interfere with, 
restrain, or coerce our employees in the exercise of their rights 
guaranteed them by Section 7 of the Act. 
 SPRINGS 
INDUSTRIES 
INC., BATH FASHIONS 
DIVISION
  